UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7901


MICHAEL ELLIS EVANS,

                Plaintiff - Appellant,

          v.

OFFICER JEREMY JONES, Greenville County Police Department,
individual and or official capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:12-cv-00035-JMC)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Ellis Evans, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & HARTER, PA, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael   Ellis    Evans       seeks   to   appeal   the   district

court’s order adopting the magistrate judge’s recommendation and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                  We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on September 4, 2012.       The notice of appeal was filed, at the

earliest, on November 6, 2013. *         Because Evans failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.              We dispense with


     *
       Because Evans is incarcerated, the notice of appeal is
considered filed as of the date it was properly delivered to
prison officials for mailing to the court.      Fed. R. App. P.
4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).     Although
Evans did not indicate when he delivered his notice to prison
officials for mailing, he dated it November 6, 2013. Therefore,
we conclude that this is the earliest date Evans could have
submitted his notice of appeal to prison officials.



                                     2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3